DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 12, 16, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 5, filed 02 August 2021, with respect to 112(b) rejections for claim 11 have been fully considered and are persuasive in view of amendment.  The 112 rejections of 02 June 2021 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data collection unit” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner will interpret “a data collection unit” as a camera, a vision system, and equivalent thereof in light of specification [0024].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
	
	
Claims 1, 4-6, 8, 12, 16-17, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Cory et al.,” US 2011/0082383 (hereinafter Cory) and “Vannah,” US 6,201,889 (hereinafter Vannah). 
Regarding to claim 1, Cory teaches a system, comprising:
a registration probe (Fig. 34A), comprising:
a registration probe body having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196]);
a dynamic engagement tip operably coupled to a distal end of the distal portion, (electrode tip [0196] Fig. 34A); and
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
Cory further teaches that wherein, in operation, the dynamic engagement tip of the registration probe is placed in continuous contact with and moved around a selected anatomical area during anatomical registration (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]), but does not explicitly disclose that the dynamic engagement tip comprises a sphere that is rotatable and in a fixed spatial relationship with respect to the registration probe. 
However, in the same field of endeavor in medical probe with engagement tip, Vannah discloses a medical probe wherein the engagement tip comprises a sphere that is rotatable and in a fixed spatial relationship with respect to the registration probe (a contact tip with a rolling ball in a socket Col. 4 lines 16-25, and Col. 19 lines 8-35, probe 110 with a roller ball tip 112, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a registration probe tip as taught by Cory to combine with a roller ball tip disclosed by Vannah, since Cory and Vannah are directed to movable instruments with rolling tip, and freely moving sphere tip was well known in the art as taught by Vannah.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing tip of the pen type registration probe with a roller ball tip, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow continuous contact to the surface and accurate position of the roller ball tip to be determined (Col. 19 lines 32-35), and there was reasonable expectation of success.
Regarding to claims 4-5, and 8, Cory and Vannah together teach all limitations of claim 1 as discussed above.
Vannah further teaches wherein the dynamic engagement tip comprises a roller (rolling ball Col. 4 lines 22) and the roller is radially unconstrained (a rolling ball in a socket would allow moving in any direction, Col. 4 lines 16-26). 
Vannah further teaches wherein at least a portion of one of the distal portion and the proximal portion is straight such that it extends along the registration probe axis (Figure 3 show distal and proximal portions are straight and extends along the probe axis as claimed).
Regarding to claim 6, Cory and Vannah together teach all limitations of claims 1 and 4 as discussed above.
Cory further teaches wherein the dynamic engagement tip comprises a roller ([0192] roller), and the roller is constrained to roll along a selected axis (Figures 30-33, shows a roller rolling in a selected axis), and further discloses wherein at least a portion of one of the distal and the proximal portion is straight such that it extends along the registration probe axis (Figure 34A shows a pen type with a straight portion extending along the probe axis). 
Regarding to claim 12, Cory teaches a device, comprising:
a registration probe having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196])
a functional engagement tip coupled to a distal end of the distal portion, wherein the functional engagement tip comprises a contact surface geometry that is complementary to a selected anatomical area (electrode tip [0196] Fig. 34A),
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
wherein the intermediate portion comprises an elongate shaft and the proximal portion comprises a handle ( Figure 33-34 show an elongate shaft and the proximal handle [0193], [0196] suitably held by the operator)
Cory further teaches that wherein, in operation, the dynamic engagement tip of the registration probe is placed in continuous contact with and moved around a selected anatomical area during anatomical registration (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]), but does not explicitly disclose that the dynamic 
However, in the same field of endeavor in medical probe with engagement tip, Vannah discloses a medical probe wherein the engagement tip comprises a sphere which has plurality of contact points in contact with the subject, and in a fixed spatial relationship with respect to the registration probe (a contact tip with a rolling ball in a socket Col. 4 lines 16-25, and Col. 19 lines 8-35, probe 110 with a roller ball tip 112, position of the roller ball tip is known because the tip has a fixed geometric relationship with the position and orientation transducer 118, Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a registration probe tip as taught by Cory to combine with a roller ball tip disclosed by Vannah, since Cory and Vannah are directed to movable instruments with rolling tip, and freely moving sphere tip was well known in the art as taught by Vannah.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing tip of the pen type registration probe with a roller ball tip, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow continuous contact to the surface and accurate position of the roller ball tip to be determined (Col. 19 lines 32-35), and there was reasonable expectation of success.
Regarding to claims 16, Cory and Vannah together teach all limitations of claim 12 as discussed above. 
Vannah further teaches plurality of contact points are configured to slide or move along the selected anatomical area (ball in a socket would slide, Col. 4 lines 16-26). 
Regarding to claim 17, Cory and Vannah together teach all limitations of claim 12 as discussed above.
Cory further teaches array of points are defined with a circumscribed circle ([0194]-[0197] hollow, cylinder, roller, flattened surface, Figure 34 A-C). 
Regarding to claim 20, Cory and Vannah together teach all limitations of claim 12 as discussed above.
Cory teaches a pen type medical instrument that its position can be tracked ([0196]), thus pen type has the portion of the proximal and distal portions to be straight such that it extends along the registration probe axis. 
Regarding to claim 30, Cory and Vannah together teach all limitations of claim 12 as discussed above. Cory teaches a tip that is movable in any surface ([0210]), thus is non-patient specific so as to conform generally to the selected anatomical area of different patients as claimed. 
Claims 2-3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cory and Vannah as applied to claim 1 above, and further in view of “Jagga et al.,” WO 2016/041050 (hereinafter Jagga, filed on 09/15/2014). 
Regarding to claims 2-3, Cory and Vannah together teach all limitations of claim 1 as discussed above.
Cory further teaches a data collection unit, wherein the data collection unit collects physical space data corresponding to a plurality of surface points at a data collection rate during a selected time period of anatomical registration (Camera [0207]-[0208]); wherein the data collection unit determines at least one of a plurality of point-based registrations and 
Cory does not explicitly teach that the data collection rate is between about 1 to about 60 Hz as claimed.
However, Jagga discloses tracking medical instrument using point registration of plurality of points and distances between the points, in real-time tracking manner at a sufficiently high frequency about 60 Hz as claimed (page 22 1st paragraph and 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify point registration as taught by Cory to combine with high frequency tracking disclosed by Jagga, since Cory and Jagga are directed to navigable medical instrument, and real-time tracking was well known in the art as taught by Jagga.  One of ordinary skill in the art could have combined point registration process as claimed by Cory with no change in their respective functions, but modifying the processor to perform at a high frequency, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide real-time tracking of the medical instrument (page 22 1st paragraph), and there was reasonable expectation of success.
Regarding to claim 31, Cory, Vannah, and Jagga together teach all limitations of claim 2 as discussed above.
Cory teaches the locator is configured to be recognized by a visual or optical data collection unit (position indicating fiducial marker measured by position measuring system 275 [0198] and 275 camera system [0207]), and further teaches a data collection unit, wherein the data collection unit collects physical space data corresponding to at least two sequential surface . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Vannah as applied to claim 1 above, and further in view of “Kendale et al.,” US 2007/0129719 (hereinafter Kendale).
Regarding to claim 7, Cory and Althoefer together teach all limitations of claims 1 and 4 as discussed above.
Cory does not further explicitly disclose length of between 100mm to about 400 mm as claimed.
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Vannah as applied to claim 1 above, and further in view of “Warnock et al.,” EP 1 764 059 A1 (hereinafter Warnock). 
Regarding to claim 11, Cory and Vannah together teach all limitations of claims 1 and 4 as discussed above.
Cory does not further disclose a portion of the proximal and distal portion is offset from the probe axis as claimed in claim 11.
However, in a same field of navigable instrument, Warnock discloses an instrument with tracking part, wherein the part of the distal portion is bent, curved, and offset as claimed (Figure 1 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pen embodiment as taught by Cory to combine with off centered tip of Wardock, since Cory and Wardock are directed to navigable medical instrument, and the off centered distal end was well known in the art as taught by Wardock.  One of ordinary skill in the art could have combined the pen embodiment as claimed by Cory with no change in their respective functions, but modifying its tip portion to be bent, curved and off centered, and the combination would have yielded nothing more than predictable .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cory and Vannah as applied to claims 12 and 17 above, and further in view of Kendale.
Regarding to claims 18-19, Cory in view of Vannah teaches all limitations of claims 12 and 17 as discussed above. 
Cory teaches the circumscribed circle (Fig. 33), but does not further teach dimensional limitations of claims 18-19. 
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
In addition, Kendale disclose various formation of the tip of the medical devices, including configuration of circumscribed circle (pair of probes contacting the target surfaces [0409]-[0412], Y-shaped end in open configuration meets the array of points defined in circumscribed circle, Fig. 29C), and further teaches configuration of diameter of the probe in 9-12mm ([0377]), which results in a circumference of 56 mm (2* 9*pi), which is about 2.2 inches within the claimed range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm, diameter of 9-12 mm, and Y shaped distal end was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined probe as claimed by Matsumoto with no change in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Hoppe et al.,” (US 2006/0058644) discloses a registration probe having a distal, intermediate, and proximal end, and distal end with rotatable tip and locator coupled to the proximal portion as claimed (Figures 4- 6 [0043]). 
“Altshuler et al.,” (US 2009/0248004) discloses a probe with a distal end comprising a roller, skate, ski, a ball that contacts the surface of the skin, resulting in a rolling and/or a sliding contact ([0346]-[0347]) and equipped with any of variety of sensing mechanism, as the distal end (Spacer) provides a fixed reference relative to the waveguide ([0358]-[0359]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793